Citation Nr: 1731614	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 administrative decision by the Memphis, Tennessee Department of Veterans Affairs (VA) Medical Center.

In July 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a combined service connected disability evaluation of 100 percent.  This rating has been in effect since 2008.  In this case, he seeks an award of a clothing allowance contending his use of a wheel chair and braces, as well as his skin cream use support entitlement to that benefit.  The Veteran's claims file, however, appears to be incomplete.  At the Veteran's July 2015 Board hearing, it was found by the Veterans Law Judge, the Veteran's representative, and the AOJ that the documents upon which the current appeal is based are not associated with the claims file.  In this regard, there is no original copy of the Veteran's initial 2013 claim, 2013 administrative decision, 2013 notice of disagreement (NOD), 2014 statement of the case (SOC), or 2014 VA Form 9, as well as no other supporting documents related to such claim.  The Veteran submitted a copy of the SOC at the Board hearing and such document reflects the aforementioned procedural history.  Such history is also reflected in VA's Veterans Appeals Control and Locator System (VACOLS).

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system for the Veteran as well as the legacy system, Virtual VA, which contain more than 500 other documents, do not reveal any of the aforementioned documentation, other than the copy of the SOC submitted by the Veteran at the 2015 Board hearing.

At the 2015 Board hearing, the Veteran's representative specifically indicated that there are several documents that are missing from a period of March 28, 2012 through November the 19, 2014, according to the VBMS record.  Additionally, it was indicated that there were missing documents from March 28, 2011through March 5, 2015 in Virtual VA.

As such, the Board finds that in order to afford the Veteran proper consideration of his claim, the missing documentation associated with his claim for a clothing allowance as discussed above must be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Locate all of the missing documentation relating to the Veteran's claim for a clothing allowance, to specifically include, but not limited to the Veteran's initial 2013 claim, 2013 administrative decision, 2013 notice of disagreement (NOD), 2014 statement of the case (SOC), 2014 VA Form 9, as well as any other supporting documents related to such claim.

2. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




